Sharpstein, J., concurirng.
I concur in the judgment.
Evidence of the good character of a witness is not admissible until his character has been impeached. (Code Civ. Proc. § 2053.)
This doubtless refers to impeachment, “by evidence that his general reputation for truth, honesty, and integrity is bad.” (Code Civ. Proc. § 2051.)
*135. When witnesses contradict each other, the character of the one is as much impeached as that of the other; and there would be as good ground for admitting evidence of the good character of the one as of the other. And where a witness is impeached by evidence of his having previously made statements inconsistent with his testimony, it amounts to nothing beyond contradictory evidence. He must be asked if he made such statements, and if he answers that he did not, evidence that he did is admissible; if he answers that he did, that is the end of the matter.
I think the instructions referred to in the principal opinion were erroneous.
On other points I express no opinion.